


VARIATION OF EMPLOYMENT AGREEMENT


THIS DEED OF VARIATION is dated 2 June 2014
among:
(1)
ENSCO GLOBAL RESOURCES LIMITED incorporated and registered in England and Wales
with company number 07098531 whose registered office is at 100 New Bridge
Street, London, EC4V 6JA ("EGRL");

(2)
CARL TROWELL of Sandhill, Sandhill Lane, Crawley Down West Sussex RH10 4LE (the
"Employee"); and

(3)
ENSCO SERVICES LIMITED incorporated and registered in England and Wales with
company number 04605864 whose registered office is at 100 New Bridge Street,
London, EC4V 6JA.

together "the Parties".
Agreed terms
1.
The Employee commenced employment with EGRL on 2 June 2014 pursuant to the
employment contract dated 3 May 2014 (the "Agreement") attached as the Schedule
to this deed.

2.
The Parties agree that the Contract shall have effect, as from 2 June 2014, as
though originally entered into between the Employee and ENSCO Services Limited
instead of between the Employee and EGRL. All references to "the Company" in the
Agreement shall therefore be deemed amended and interpreted as references to
ENSCO Services Limited.

3.
This deed and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including non-contractual disputes or claims)
shall be governed by and construed in accordance with the law of England and
Wales.

4.
Each Party irrevocably agrees that the courts of England and Wales shall have
non-exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this deed or its subject matter or formation (including
non-contractual disputes or claims).

This deed has been entered into on the date stated at the beginning of it and
takes effect from 2 June 2014.


THE SCHEDULE
THIS DEED is dated 3 May 2014
Between:




--------------------------------------------------------------------------------




(1)
ENSCO GLOBAL RESOURCES LIMITED incorporated and registered in England and Wales
with company number 07098531 whose registered office is at 100 New Bridge
Street, London, EC4V 6JA (the "Company"); and

(2)
CARL TROWELL of Sandhill, Sandhill Lane, Crawley Down West Sussex RH10 4LE (the
"Employee").

Agreed terms
1.
Interpretation

1.
The definitions and rules of interpretation in this clause 1 apply in this
Agreement.

Appointment
the employment of the Employee by the Company pursuant to this Agreement.

Board
the board of directors of Ensco plc from time to time (including any committee
of the Board duly appointed by it).

Capacity
as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity.

Change in Control
the occurrence of any of the following events: (i) a change in the ownership of
Ensco plc, which occurs on the date that any one person, or more than one person
acting in concert (as defined in the City Code on Takeovers and Mergers),
acquires ownership of Shares that, together with Shares held by such person or
persons acting in concert, constitutes more than fifty percent (50%) of the
total voting power of the Shares, or (ii) the majority of the members of the
Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election, or (iii) a sale of all
or substantially all of the assets of Ensco plc; provided, however, a Change in
Control of Ensco plc shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of related transactions immediately
following which the beneficial holders of the voting Shares immediately before
such transaction or series of transactions continue to have a majority of the
direct or indirect ownership in one or more entities which,





--------------------------------------------------------------------------------




singly or together, immediately following such transaction or series of
transactions, either (A) own all or substantially all of the assets of Ensco plc
as constituted immediately prior to such transaction or series of transactions,
or (B) are the ultimate parent with direct or indirect ownership of all of the
voting Shares after such transaction or series of transactions. For further
clarification, a "Change in Control" of Ensco plc shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of related
transactions effected for the purpose of changing the place of incorporation or
form of organization of Ensco plc or the ultimate parent company of Ensco plc
and its subsidiaries.
Commencement Date
On or about June 1 2014.

Company Policies
the policies of the Company and Ensco plc that are applicable to employees of
the Company (including, without limitation, the Ensco plc Code of Business
Conduct and any employment handbook), as may be amended from time to time.

Confidential Information
information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) relating to the business, products, affairs
and finances of any Group Company for the time being confidential to any Group
Company and trade secrets including, without limitation, technical data and
know-how relating to the business of any Group Company or any of their business
contacts, including in particular (by way of illustration only and without
limitation):

(a)    information relating to the business of exploring, acquiring, developing,
exploiting and disposing of oil and natural gas resources (regardless of when
conceived, made, developed or acquired);
(b)    information relating to the business or prospective business, current or
projected plans or internal affairs of the Company or any Group Company




--------------------------------------------------------------------------------




(c)     information relating to the current or prospective marketing or sales of
any products or services of any Group Company, including non-public lists of
customers' and suppliers' names, addresses and contacts; sales targets and
statistics; market share and pricing information; marketing surveys; research
and reports; non-public advertising and promotional material; strategies; and
financial and sales data;
(d)    information relating to any actual or prospective business strategies of
any Group Company;
(e)    information relating to any actual acquisitions, investments or corporate
opportunities or prospective acquisition, investment targets or corporate
opportunity;
(f)    know-how, trade secrets, unpublished information relating to any Group
Company's intellectual property and to the creation, production or supply of any
products or services of any Group Company;
(g)    information to which any Group Company owes an obligation of confidence
to a third party (including, without limitation, customers, clients, suppliers,
partners, joint venturers and professional advisors of any Group Company); and
(h)    other commercial, financial or technical information relating to the
business or prospective business of any Group Company or to any past, current or
prospective client, customer, supplier, licensee, officer or employee, agent of
any Group Company or any member or person interested in the share capital or
assets of any Group Company and any other person to whom any Group Company may
provide or from whom they may receive information (whether marked confidential
or not).
Garden Leave
any period during which the Board has exercised its rights under clause 19.

Good Reason
the occurrence of any of the following events (without the Employee's express
written consent) arising during the





--------------------------------------------------------------------------------




Appointment: (i) a material reduction in the Employee's base salary or a
material reduction in the aggregate overall compensation opportunity available
to Employee, provided that the Board shall have the discretion to modify the
Employee's overall compensation package subject to the foregoing restrictions,
(ii) a material diminution in the Employee's authority, duties or
responsibilities, (iii) in connection with the occurrence of a Change in
Control, a permanent relocation in the geographic location at which the Employee
must perform services to a location outside the London Metropolitan Area, or
(iv) any other action or inaction that constitutes a material breach by the
Company of its obligations under this Agreement. In the case of the Employee's
allegation of Good Reason, (A) the Employee shall provide notice to the Board of
the event alleged to constitute Good Reason within ninety (90) days of the
occurrence of such event, and (B) the Company shall have the opportunity to
remedy the alleged Good Reason event within thirty (30) days from receipt of
notice of such allegation. If the Company does not cure the circumstance giving
rise to Good Reason to the Employee's reasonable satisfaction, the Employee must
terminate his employment with the Company within thirty (30) days following the
end of the thirty (30) day cure period described in clause (B) above in order
for his termination to be considered a termination for Good Reason.
Group Company
the Company, its Subsidiaries or Holding Companies from time to time and any
Subsidiary of any Holding Company from time to time.

Incapacity
any sickness, injury or other medical disorder or condition which prevents the
Employee from carrying out his duties.

Intellectual Property Rights
patents, rights to Inventions, copyright and related rights, trademarks, trade
names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database





--------------------------------------------------------------------------------




rights, topography rights, rights in confidential information (including
know-how and trade secrets) and any other intellectual property rights, in each
case whether registered or unregistered and including all applications (or
rights to apply) for, and renewals or extensions of, such rights and all similar
or equivalent rights or forms of protection which subsist or will subsist now or
in the future in any part of the world.
Invention
any invention, idea, discovery, development, improvement or innovation, whether
or not patentable or capable of registration, and whether or not recorded in any
medium.

Long-Term Incentive Plans
means the LTIP Performance Unit Award, the RSU Award and the Three-Year Cliff
RSU Award and any other long-term incentive plans with the Company or any Group
Company which the Employee may from time to time participate in.

LTIP Performance Unit Award
means the Ensco plc 2012 Long-Term Incentive Plan Performance Unit Award
Agreement.

Pre-Contractual Statement
any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Agreement or not) relating to the Employee's employment under this Agreement
which is not expressly set out in this Agreement.

Restricted Area
the Gulf of Mexico, the Santos, Campos and Espirito Santo basins off the coast
of Brazil, the North Sea, the Arabian Gulf, and Kwanza and Lower Congo Basins
off the coast of Angola.

Restricted Business
(i) the business of offshore drilling rig contracting and associated activities
carried out by any Group Company and with which the Employee was involved to a
material extent or for which he was responsible at any time in the 12 months
before the Termination Date; and (ii) any other parts of the business of any
Group Company with which the Employee was involved to a material extent or for
which he was responsible at any time in the 12 months before the Termination
Date.





--------------------------------------------------------------------------------




Restricted Customer
any firm, company or person who, at any time during the 12 months before the
Termination Date, was a customer or prospective customer of or was in the habit
of dealing with any Group Company and with whom the Employee had material
contact or about whom he became aware or informed in the course of employment.

Restricted Person
anyone employed or engaged (including as a consultant or independent contractor)
by any Group Company with whom the Employee dealt at any time in the 12 months
before the Termination Date in the course of employment and who (i) has regular
and significant contact with any customers or suppliers of any Group Company,
(ii) is engaged in senior capacity, (iii) is paid a base annual salary or fee of
£75,000 (or equivalent in foreign currency) or more, or (iv) could materially
damage the interests of any Group Company if they were involved in any Capacity
in any business concern which competes with any Restricted Business.

RSU Award
means the Ensco plc 2012 Long-Term Incentive Plan Employee Three-Year Vesting
Period Restricted Share Unit Award Agreement.

Share
means shares in the capital of Ensco plc.

Subsidiary / Holding Company
in relation to a company mean "subsidiary" and "holding company" as defined in
section 1159 of the Companies Act 2006.

Termination Date
the date of termination of the Employee's employment with the Company, however
caused.

Three-Year Cliff RSU Award
means the Ensco plc 2012 Long-Term Incentive Plan Employee Three-Year Cliff
Vesting Period Restricted Share Unit Award Agreement.

2.
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.

3.
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.





--------------------------------------------------------------------------------




4.
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other gender.

5.
Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

2.
Term of appointment

1.
The Appointment shall commence on the Commencement Date and shall continue,
subject to the remaining terms of this Agreement, until terminated by either
party giving the other not less than six months' prior notice in writing.

2.
No employment with a previous employer counts towards the Employee's period of
continuous employment with the Company.

3.
The Employee consents to the transfer of his employment under this Agreement to
a Group Company at any time during the Appointment provided that his terms and
conditions of employment shall remain the same, and provided also that his role
and status within the Company and any Group Company shall be commensurate with
his current role and status.

3.
Employee warranties

1.
The Employee represents and warrants to the Company that, by entering into this
Agreement or performing any of his obligations under it, he will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on him (including, without limitation, any obligation
or restriction on the Employee with respect to any prior employment) and
undertakes to indemnify each Group Company against any claims, costs, damages,
liabilities or expenses which any Group Company may incur as a result if he is
in breach of any such obligations or restrictions.

2.
The Employee warrants that he is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if he ceases to
be so entitled during the Appointment.

3.
The Employee warrants that he is not subject to any restrictions which prevent
him from holding office as a director.

4.
Duties

1.
The Employee shall serve as the President and Chief Executive Officer of Ensco
plc.

2.
During the Appointment the Employee shall:

(a)
act as a member of the Board and, if so required by the Board, act as a member
of the board of directors of other Group Companies, in each case subject to the
Employee's nomination and election (and annual re-election) to the Board or
other boards of directors, as applicable;

(b)
carry out duties on behalf of any other Group Company including, if so required
by the Board, acting as an officer or consultant of any such Group Company;





--------------------------------------------------------------------------------




(c)
comply with the articles of association (as amended from time to time) of any
Group Company of which he is a director;

(d)
abide by any statutory, fiduciary or common-law duties to any Group Company of
which he is a director;

(e)
not do anything that would cause him to be disqualified from acting as a
director;

(f)
comply with all requirements, recommendations or regulations, as amended from
time to time, of all regulatory authorities relevant to any Group Company and
any code of practice issued by the Company (as amended from time to time)
relating to dealing in the securities of any Group Company;

(g)
comply with the requirements under both legislation and regulation as to the
disclosure of inside information, insider dealing and market abuse;

(h)
comply with the Company's anti-corruption and bribery policy and related
procedures and conduct the services to be provided by the Employee hereunder in
strict compliance with the Bribery Act 2010, the U.S. Foreign Corrupt Practices
Act of 1977 and any other law, regulation, order, decree or directive of any
jurisdiction relevant to any Group Company or any of their affiliates having the
force of law and relating to, without limitation, bribery, kickbacks, or similar
business practices;

(i)
comply with the Ensco plc Code of Business Conduct, as amended from time to
time;

(j)
unless prevented by Incapacity or as agreed in writing by the Board, devote the
whole of his time, attention and abilities to the business of the Company and
any Group Company of which he is an officer or consultant;

(k)
faithfully and diligently exercise such powers and perform such duties as may
from time to time be assigned to him by the Board together with such person or
persons as the Board may appoint to act jointly with him;

(l)
comply with all reasonable and lawful directions given to him by the Board;

(m)
promptly make such reports to the Board in connection with the affairs of any
Group Company on such matters and at such times as are reasonably required;

(n)
report his own wrongdoing and any wrongdoing or proposed wrongdoing of any other
employee or director of any Group Company to the Board immediately on becoming
aware of it;

(o)
use his best endeavours to promote, protect, develop and extend the business of
the Company and the other Group Companies;





--------------------------------------------------------------------------------




(p)
consent to the Company monitoring and recording any use that he makes of the
Company's electronic communications systems for the purpose of ensuring that the
Company's rules are being complied with and for legitimate business purposes;
and

(q)
comply with any electronic communication systems policy that the Company may
issue from time to time.

3.
The Employee shall comply with all Company Policies. The Company Policies do not
form part of this Agreement and the Company may amend them at any time. To the
extent that there is any conflict between the terms of this Agreement and any
Company Policy, this Agreement shall prevail.

4.
All documents, manuals, hardware and software provided for the Employee's use by
the Company, and any data or documents (including copies) produced, maintained
or stored on the Company's computer systems or other electronic equipment
(including mobile phones), remain the property of the Company.

5.
Place of work

1.
The Employee's normal place of work is the Ensco plc's headquarters at 6
Chesterfield Gardens, 3rd Floor, London, United Kingdom, W1J 5BQ or such other
place within the London Metropolitan Area as Ensco plc may establish as its
corporate headquarters from time to time.

2.
The Employee agrees to travel on any Group Company's business (both within the
United Kingdom or abroad) as may be required for the proper performance of his
duties under the Appointment. The Employee acknowledges and agrees that
extensive and regular international travel will be required in the performance
of his duties. The Employees' business travel shall be undertaken in accordance
with the Company's travel reimbursement policy in effect from time to time,
which, as of the Commencement Date, provides for the Chief Executive Officer to
travel business class both within the United Kingdom and when travelling
internationally, or first class (if available) when travelling internationally
for over three hours.

6.
Hours of work

The hours of work of the Employee are not fixed but are such normal working
hours of the Company and such additional hours as may be necessary to enable him
properly to discharge his duties and services. For information, the normal
working hours of the Company are 9 a.m. to 6 p.m. Monday to Friday but it is
recognised that normal working hours do not apply to this position. The Employee
will not be entitled to any additional pay for any overtime worked.
7.
Salary

1.
The Employee shall be paid an initial base salary of £600,000 per annum
(inclusive of any fees due to the Employee by any Group Company as a director or
officer of any Group Company).





--------------------------------------------------------------------------------




2.
The Employee's salary shall accrue from day to day and be payable monthly in
arrears on or before the end of each month directly into the Employee's bank or
building society.

3.
The Employee's salary shall be reviewed by the Board annually, the first such
review to take place not less than 12 months following the Commencement Date. In
the event that there is a material change to UK income taxes rules a salary
review shall be triggered (although the Company shall be under no obligation to
increase the Employee's salary). The Company is under no obligation to award an
increase following a salary review. There will be no review of the salary after
notice has been given by either party to terminate the Appointment.

4.
The Company may deduct from the salary, or any other sums owed to the Employee,
any money owed to any Group Company by the Employee.

8.
Expenses

1.
The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment, subject to production of VAT receipts or other appropriate
evidence of payment.

2.
The Employee shall abide by the Company's policies on expenses as set out in
Company Policies from time to time.

3.
Any credit card supplied to the Employee by the Company shall be used only for
expenses properly incurred by him in the course of the Appointment in accordance
with the Company's policies in effect from time to time.

9.
Incentive Plan

1.
The Employee shall be eligible to participate in the Ensco International
Incorporated 2005 Cash Incentive Plan (the "ECIP"), subject to the terms of the
ECIP as may be amended from time to time. For the year 2014, the Employee's
threshold, target and maximum level of bonus opportunity under the ECIP will be
equal to 55%, 110% and 220%, respectively, of the Employee's base salary
actually earned by the Employee in 2014. The Board may, in its sole discretion,
increase or decrease the Employee's bonus opportunity levels in future years.
The actual amount paid to the Employee under the ECIP each year, if any, will be
calculated based on the level of achievement of the performance goals
established by the Company under the ECIP for the year in question and the terms
of the ECIP.

2.
Any bonus payments shall not be pensionable.

10.
Benefits

1.
The Employee agrees and acknowledges that he is not eligible to participate in,
or receive benefits under, the Ensco Savings Plan, including the employer
matching and profit sharing provisions thereunder, or the 2005 Supplemental
Executive Retirement Plan (the "US Retirement Plans"). During the Appointment
the Employee shall be eligible to receive cash payments (the "Cash





--------------------------------------------------------------------------------




Payments") equal to the cash amounts that would have been contributed by the
Company on the Employee's behalf to the US Retirement Plans had the Employee
participated in such US Retirement Plans (assuming, for purposes of the
calculation of the value of the company matching benefit, that the Employee
deferred the maximum amount possible under the plan and the United States
Internal Revenue Code and received the corresponding company matching benefit).
Such Cash Payments shall be made to the Employee on the first regular payroll
date following each date on which the equivalent contributions would have been
made or accrued by the Company to the US Retirement Plans had the Employee
participated in the US Retirement Plans as of such date during the Appointment.
The Cash Payments shall be subject to all applicable deductions and withholding
for income tax and National Insurance Contributions. The Employee shall be
solely responsible for the payment of any additional taxes or other withholding
liabilities arising out of the Cash Payments. In the event that there is a
significant change to UK pension rules which would enable the Employee to make
payments into the Ensco Limited Retirement Plan, this clause shall be subject to
further review by the parties.
2.
The Employee shall be eligible to participate in the same benefit plans and
programs in which other executive non-expatriate Company employees who are based
in the United Kingdom are eligible to participate, subject to the terms,
conditions and limitations of the applicable plans and programs in effect from
time to time and any applicable HM Revenue & Customs limits and other limits or
restrictions under applicable law. The provision of any benefits shall not
prevent the Company from terminating the Employee's employment at any time.

3.
The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend any benefits plans and programs (including the level
of the Employee's cover) at any time on reasonable notice to the Employee,
provided that, subject to clauses 10.2 and 10.4, they are replaced with benefits
providing a level of cover to the Employee (and, to the extent applicable, to
his spouse, dependents and beneficiaries) equal to those provided to other
executive non-expatriate Company employees who are based in the United Kingdom.

4.
Any insured benefit shall be subject to the Employee or, to the extent
applicable, the Employee's spouse, dependants and beneficiaries, satisfying the
normal underwriting requirements of the relevant insurance provider and the
premium being at a rate which the Board considers reasonable. If an insurance
provider refuses for any reason to provide any insurance benefit to the
Employee, the Company shall not be liable to provide to the Employee any
replacement benefit of the same or similar kind or to pay any compensation in
lieu of such benefit. The Company's sole obligation in respect of insured
benefits is to pay the premium from time to time required by the provider and to
pay to the Employee such sums (if any) as may be received by the Company from
the provider in respect





--------------------------------------------------------------------------------




of any claim made by the Employee under the scheme and, for the avoidance of
doubt, the Company shall be under no obligation to take any action to enforce
the terms of any insurance or otherwise to procure the benefit of any insurance
for the Employee.
11.
Holidays

1.
The Employee shall be entitled to paid holiday in accordance with the Company's
holiday policy in effect from time to time, but in any event the Employee shall
be entitled to not less than 28 days' paid holiday in each holiday year in
addition to the usual public holidays in England. The Company's holiday year
runs between 1 January and 31 December. If the Appointment commences or
terminates part way through a holiday year, the Employee's entitlement during
that holiday year shall be calculated on a pro-rata basis rounded up to the
nearest whole day.

2.
Holiday may be taken at such time or times as the Employee may determine in his
reasonable discretion taking into account the business needs of the Company,
provided that any holiday during which the Employee will be materially
incommunicado shall be subject to the prior approval of the Board. The Employee
may carry forward up to 5 days accrued but untaken holiday to the subsequent
holiday year. The Employee may not without the written consent of the Board
carry forward more than 5 days holiday and any accrued but untaken holiday in
excess of this at the end of each year shall be forfeited without compensation.

3.
The Employee shall have no entitlement to any payment in lieu of accrued but
untaken holiday except on termination of the Appointment. Subject to clause 11.4
the amount of such payment in lieu shall be 1/260th of the Employee's salary for
each untaken day of the entitlement under clause 11.1 for the holiday year in
which termination takes place and any untaken days carried forward from the
preceding holiday year.

4.
If the Company has terminated or would be entitled to terminate the Appointment
under clause 18.1(a) to (l) or if the Employee has terminated the Appointment in
breach of this Agreement any payment due under clause 11.3 shall be limited to
the Employee's statutory entitlement under the Working Time Regulations 1998 and
any paid holidays (including paid public holidays) taken shall be deemed first
to have been taken in satisfaction of that statutory entitlement.

5.
If on termination of the Appointment the Employee has taken in excess of his
accrued holiday entitlement, the Company shall be entitled to recover from the
Employee by way of deduction from any payments due to the Employee or otherwise
one day's pay calculated at 1/260th of the Employee's salary for each excess
day.

6.
If either party has served notice to terminate the Appointment, the Board may
require the Employee to take any accrued but unused holiday entitlement during
the notice period. Any accrued but unused holiday entitlement shall be deemed to
be taken during any period of Garden Leave under clause 19.





--------------------------------------------------------------------------------




7.
During any continuous period of absence due to Incapacity of one month or more
the Employee shall not accrue holiday under this contract and the Employee's
entitlement under clause 11.1 for the holiday year in which such absence takes
place shall be reduced pro rata save that it shall not fall below the Employee's
entitlement under the Working Time Regulations 1998.

12.
Incapacity

1.
Subject to the Employee's compliance with this Agreement and the Company's
sickness absence procedures (as amended from time to time), the Employee shall
continue to receive his full salary and contractual benefits during any period
of absence due to Incapacity for up to an aggregate of 12 weeks in any 52-week
period. Such payment shall be inclusive of any statutory sick pay due in
accordance with applicable legislation.

2.
With respect to any medical condition or suspected medical condition that the
Board believes has, or will have, an impact on the Employee's ability to perform
his duties hereunder, the Employee agrees to consent to medical examinations (at
the Company's expense) by a doctor nominated by the Company. The Employee agrees
that any report produced in connection with any such examination may be
disclosed to relevant personnel within the Company who shall treat it as
extremely confidential and not discuss it with anyone outside the Company save
that the Company may discuss the contents of the report with the relevant doctor
and any relevant legal advisor.

3.
If the Incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, the Employee shall immediately
notify the Board of that fact and of any claim, compromise, settlement or
judgment made or awarded in connection with it and all relevant particulars that
the Board may reasonably require. The Employee shall if required by the Board,
refund to the Company that part of any damages or compensation recovered by him
relating to the loss of earnings for the period of the Incapacity as the Board
may reasonably determine less any costs borne by him in connection with the
recovery of such damages or compensation, provided that the amount to be
refunded shall not exceed the total amount paid to the Employee by the Company
in respect of the period of Incapacity.

4.
The rights of the Company to terminate the Appointment under the terms of this
Agreement apply even when such termination would or might cause the Employee to
forfeit any entitlement to sick pay, permanent health insurance or other
benefits.

13.
Outside interests

1.
Subject to clause 13.2, during the Appointment the Employee shall not, except as
a representative of the Company or with the prior written approval of the Board,
whether paid or unpaid, be directly or indirectly engaged, concerned or have any
financial interest in any Capacity in any other business, trade, profession or
occupation (or the setting up of any business, trade, profession or occupation),





--------------------------------------------------------------------------------




save that this clause shall not apply to any family business (being a business
owned or managed by a member of his immediate family), provided that: (i) the
Employee has no management responsibility in such business; (ii) that the
business is not similar to or competitive with any business for the time being
carried on by any Group Company; and (iii) that the Employee's engagement,
concern or interest in any family business shall not affect the performance of
his duties and obligations under this Agreement.
2.
Notwithstanding clause 13.1, the Employee may hold an investment by way of
shares or other securities of not more than one percent (1%) of the total issued
share capital of any company (whether or not it is listed or dealt in on a
recognised stock exchange) where such company does not carry on a business
similar to or competitive with any business for the time being carried on by any
Group Company. Subject to the Ensco plc Code of Business Conduct, as amended
from time to time, the Employee may also hold a non-executive directorship in a
company which does not carry on a business similar to or competitive with any
business being carried on by any Group Company, provided that the Board consents
to any such position, such consent not to be unreasonably withheld, and that
such non-executive directorship does not affect the performance of the
Employee's duties and obligations under this Agreement.

14.
Confidential Information

1.
The Employee acknowledges that in the course of the Appointment he will have
access to Confidential Information. The Employee has therefore agreed to accept
the restrictions in this clause 14.

2.
The Employee shall not (except in the proper course of his duties), either
during the Appointment or at any time after its termination (however arising),
use or disclose to any person, company or other organisation whatsoever (and
shall use his best endeavours to prevent the publication or disclosure of) any
Confidential Information. This shall not apply to:

(a)
any use or disclosure authorised by the Board or required by law;

(b)
any information which is already in, or comes into, the public domain other than
through the Employee's unauthorised disclosure;

(c)
any protected disclosure within the meaning of section 43A of the Employment
Rights Act 1996; or

(d)
any information which is part of the Employee's general skill and knowledge
prior to the Commencement Date.

15.
Intellectual property

1.
The Employee shall give the Company full written details of all Inventions and
of all works embodying Intellectual Property Rights made wholly or partially by
him at any time during the course of the Appointment which relate to, or are
reasonably capable of being used in, the business of any Group





--------------------------------------------------------------------------------




Company. The Employee acknowledges that all Intellectual Property Rights
subsisting (or which may in the future subsist) in all such Inventions and works
shall automatically, on creation, vest in the Company absolutely. To the extent
that they do not vest automatically, the Employee holds them on trust for the
Company. The Employee agrees promptly to execute all documents and do all acts
as may, in the opinion of the Company, be necessary to give effect to this
clause 15.1.
2.
The Employee hereby irrevocably waives all moral rights under the Copyright,
Designs and Patents Act 1988 (and all similar rights in other jurisdictions)
which he has or will have in any existing or future works referred to in clause
15.1.

3.
The Employee irrevocably appoints the Company to be his attorney in his name and
on his behalf to execute documents, use the Employee's name and do all things
which are necessary or desirable for the Company to obtain for itself or its
nominee the full benefit of this clause. A certificate in writing, signed by any
director or the secretary of the Company, that any instrument or act falls
within the authority conferred by this Agreement shall be conclusive evidence
that such is the case so far as any third party is concerned.

16.
Ceasing to be a director

1.
Except with the prior approval of the Board, or as provided in the articles of
association of any Group Company of which he is a director, the Employee shall
not resign as a director of any Group Company.

2.
If during the Appointment the Employee ceases to be a director of any Group
Company (otherwise than by reason of his death, resignation or disqualification
pursuant to the articles of association of the relevant Group Company, as
amended from time to time, or by statute or court order) the Appointment shall
continue with the Employee as an employee only and the terms of this Agreement
(other than those relating to the holding of the office of director) shall
continue in full force and effect. The Employee shall have no claims in respect
of such cessation of office.

3.
The Employee shall, with respect to any period during which he is a member of
the Board (and, to the extent coverage is available at commercially reasonable
costs, for six years thereafter), be entitled to be covered by a policy of
directors' and officers' liability insurance on terms no less favourable than
those in place from time to time for other members of the Board.

17.
Payment in lieu of notice

1.
Notwithstanding clause 2, the Company may, in its sole and absolute discretion,
terminate the Appointment at any time and with immediate effect by notifying the
Employee that the Company is exercising its right under this clause 17.1 and
that it will make within 28 days a payment in lieu of notice (the "Payment in
Lieu") to the Employee. This Payment in Lieu will be equal to the basic salary
(as at the Termination Date) which the Employee would have been entitled to
receive under this Agreement during the notice period referred to at clause 2
(or, if notice has already been given,





--------------------------------------------------------------------------------




during the remainder of the notice period), less income tax and National
Insurance contributions. For the avoidance of doubt, the Payment in Lieu shall
not include any element in relation to:
(a)
any ECIP, bonus or commission payments that might otherwise have been due during
the period for which the Payment in Lieu is made;

(b)
any payment in respect of benefits which the Employee would have been entitled
to receive during the period for which the Payment in Lieu is made; and

(c)
any payment in respect of any holiday entitlement that would have accrued during
the period for which the Payment in Lieu is made.

2.
The Employee shall have no right to receive a Payment in Lieu unless the Company
has exercised its discretion in clause 17.1. Nothing in this clause 17 shall
prevent the Company from terminating the Appointment in breach.

3.
Notwithstanding clause 17.1 the Employee shall not be entitled to any Payment in
Lieu if the Company would otherwise have been entitled to terminate the
Appointment without notice in accordance with clause 18.1(a) to (l). In that
case the Company shall also be entitled to recover from the Employee any Payment
in Lieu (or instalments thereof) already made.

18.
Termination without notice

1.
The Company may also terminate the Appointment with immediate effect without
notice and with no liability to make any further payment to the Employee (other
than in respect of amounts accrued due at the Termination Date) if the Employee:

(a)
is disqualified from acting as a director or resigns as a director from any
Group Company without the prior written approval of the Board;

(b)
is guilty of a material breach of the rules or regulations as amended from time
to time of any regulatory authorities relevant to any Group Company or any code
of practice issued by the Company (as amended from time to time);

(c)
is guilty of any gross negligence or serious misconduct affecting the business
of any Group Company or wilfully breached a fiduciary duty to any Group Company;

(d)
commits any serious or repeated breach or non-observance of any of the material
provisions of this Agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Board, in each case having been given a
30 day period within which to remedy the breach (where such breach is capable of
remedy), and having failed to do so to the reasonable satisfaction of the Board;

(e)
is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;





--------------------------------------------------------------------------------




(f)
is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing or market abuse;

(g)
ceases to be eligible to work in the United Kingdom;

(h)
is guilty of any fraud or dishonesty;

(i)
acts in any manner which in the reasonable opinion of the Board brings or is
likely to bring the Employee or any Group Company materially into disrepute or
is materially adverse to the interests of any Group Company;

(j)
is in breach of the Bribery Act 2010, the U.S. Foreign Corrupt Practices Act of
1977 or the Company's anti-corruption and bribery policy and related procedures
in effect from time to time;

(k)
any material violation of the Ensco plc Code of Business Conduct, as amended
from time to time;

(l)
is guilty of a serious breach of any rules or policies issued by the Company
from time to time, including its electronic communications systems polices,
policies relating to a drug and alcohol free workplace, and policies relating to
harassment, discrimination and retaliation;

(m)
becomes of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health; or

(n)
is unable by reason of Incapacity to perform his duties under this Agreement for
an aggregate period of 12 weeks in any 52-week period.

2.
The rights of the Company under clause 18.1 are without prejudice to any other
rights that it might have at law to terminate the Appointment or to accept any
breach of this Agreement by the Employee as having brought the agreement to an
end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

19.
Garden Leave

1.
Following service of notice to terminate the Appointment by either party, or if
the Employee purports to terminate the Appointment in breach of contract, the
Board may by written notice place the Employee on Garden Leave for a maximum
period of 6 months.

2.
During any period of Garden Leave:

(a)
the Company shall be under no obligation to provide any work to the Employee and
may revoke any powers the Employee holds on behalf of the Company or any Group
Company;

(b)
the Company may require the Employee to carry out alternative duties or to only
perform such specific duties as are expressly assigned to the Employee, at such
location (including





--------------------------------------------------------------------------------




the Employee's home) as the Company may decide, provided always that any such
alternate duties are commensurate with the Employee's current role and status;
(c)
the Employee shall be entitled to receive an amount equal to his basic salary
together with all contractual benefits (including any payments in relation to
his ECIP) in the usual way and subject to the terms of any benefit arrangement;

(d)
the Employee shall remain an employee of the Company and bound by the terms of
this Agreement (including any implied duties of good faith and fidelity);

(e)
the Employee shall ensure that the Board knows where he will be and how he can
be contacted during each working day (except during any periods taken as holiday
in the usual way);

(f)
the Company may exclude the Employee from any premises of the Company or any
Group Company; and

(g)
the Company may require the Employee not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company, save that he may contact any such person in a
purely personal capacity on matters unrelated to any Group Company or any
business conducted by any Group Company.

20.
Separation Payment

Subject to clauses 20.2 and 20.4, if at any time during the Appointment the
Employee's employment is terminated by the Company for any reason other than one
of the reasons specified in clause 18.1(a) to (l), or by the Employee for Good
Reason, the Company shall, within 28 days following the Termination Date, pay to
the Employee a lump sum equal to (i) the base salary (less income tax and
National Insurance contributions) that the Employee would have earned had he
remained employed by the Company during period from the Termination Date until
the third anniversary of the Commencement Date, or (ii) 24 months' base salary
(less income tax and National Insurance contributions), whichever is the greater
(the "Separation Payment"). For the avoidance of doubt, no Separation Payment
shall be paid to the Employee if the Employee voluntarily resigns at any time or
if the Company terminates Employee's employment under clause 18.1(a) to (l).
1.
Subject to clause 20.4, if at any time during the period of 24 months following
a Change in Control the Employee resigns for Good Reason or the Employee's
employment is terminated by the Company for any reason other than one of the
reasons specified in clause 18.1(a) to (l), the Company shall, within 28 days
following the Termination Date, pay to the Employee a lump sum equal to (i) 24
months' base salary plus (ii) two times the average of the Employee's actual
bonus paid under the ECIP for the three years preceding the Termination Date
(the "ECIP Payment"); provided, however,





--------------------------------------------------------------------------------




if the Employee has been employed less than three full years, the ECIP Payment
shall be equal to two times the average of any bonuses received by the Employee
(or, if only one bonus has been received, the amount of that bonus) pursuant to
the ECIP since his employment with the Company began; provided, further, if the
Employee has not yet received a bonus payment under the ECIP, the ECIP Payment
amount shall be equal to two times the Employee's annual base salary that is
effective as of the Termination Date (in each case, less income tax and National
Insurance contributions) (collectively, such payments are referred to herein as
the "Change in Control Payment"). For the avoidance of doubt, no Change in
Control Payment shall be paid to the Employee if the Employee resigns for any
reason other than a Good Reason or if the Company terminates Employee's
employment under clause 18.1(a) to (l). The Employee acknowledges and agrees
that if a Change in Control Payment is made, he shall not be entitled to any
further payment under the ECIP and he shall waive any and all entitlements which
he might otherwise have under the terms of the ECIP. Further, in the event that
the Employee is entitled to a Change in Control Payment under the terms of this
clause 20.2, the Employee shall not be entitled to receive any Separation
Payment.
2.
If the Company elects to make a Payment in Lieu, any Separation Payment or
Change in Control Payment (if applicable) shall be reduced by an amount equal to
the Payment in Lieu, provided that, if the Employee is eligible to receive a
Separation Payment or Change in Control Payment, the Employee shall at a minimum
be entitled to receive a payment equal to 24 months' base salary.

3.
Any Separation Payment is payable in addition to the Employee's entitlements
under the Long-Term Incentive Plans.

4.
Notwithstanding clause 20.1 or 20.2, if within 6 months following the
Termination Date the Board becomes aware of facts that would otherwise
reasonably have entitled the Company to terminate the Appointment in accordance
with clause 18.1(a) to (l), the Company shall have no obligation to make any
Separation Payment or Change in Control Payment and, at the Board's sole
discretion, shall recover from the Employee any Separation Payment or Change in
Control Payment already made.

21.
Obligations on termination

1.
On termination of the Appointment (however arising) or, if earlier, at the start
of a period of Garden Leave, the Employee shall:

(a)
resign immediately without compensation from any directorship, office or
trusteeship that he holds in or on behalf of any Group Company;

(b)
subject to clause 21.2, immediately deliver to the Company all documents, books,
materials, records, correspondence, papers and information (on whatever media
and wherever located) relating to the business or affairs of any Group Company
or its business contacts, any keys,





--------------------------------------------------------------------------------




credit card and any other property of any Group Company, which is in his
possession or under his control;
(c)
irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in his possession or under his control outside the
Company's premises; and

(d)
provide a signed statement that he has complied fully with his obligations under
this clause 21.1 together with such reasonable evidence of compliance as the
Company may request.

2.
Where the Employee has been placed on Garden Leave he shall not be required by
clause 21.1 to return until the end of the Garden Leave period any property
provided to him as a contractual benefit for use during the Appointment.

3.
The Employee hereby irrevocably appoints the Company to be his attorney to
execute and do any such instrument or thing and generally to use his name for
the purpose of giving the Company or its nominee the full benefit of clause
21.1(a).

4.
Save as otherwise set out in this Agreement or as set out under the rules of the
Long-Term Incentive Plans, a termination of the Appointment however arising the
Employee shall not be entitled to any compensation for the loss of any rights or
benefits under any share option, bonus, ECIP, long-term incentive plan or other
profit sharing scheme operated by any Group Company in which he may participate.

22.
Post-termination restrictions

1.
In order to protect the Confidential Information and business connections of the
Company and each Group Company to which he has access as a result of the
Appointment, the Employee covenants with the Company (for itself and as trustee
and agent for each Group Company) that he shall not at any time during the 12
month period after the Termination Date:

(a)
solicit or endeavour to entice away from the Company or any Group Company the
business or custom of a Restricted Customer with a view to providing goods or
services to that Restricted Customer in competition with any Restricted
Business;

(b)
offer to employ or engage or otherwise endeavour to entice away from the Company
or any Group Company any Restricted Person; or

(c)
employ or engage or otherwise facilitate the employment or engagement of any
Restricted Person, whether or not such person would be in breach of contract as
a result of such employment or engagement;

(d)
in any Capacity carry on or be concerned or engaged or interested in any part of
any trade, profession, individual, partnership, firm, corporation, business or
other entity which competes with any part of Restricted Business in the
Restricted Area;





--------------------------------------------------------------------------------




(e)
in any Capacity carry on, own, manage, operate, join, control, participate in,
loan money to, sell or lease equipment to, sell or lease real property to any
trade, profession, company, partnership, firm, corporation, business or other
entity which competes with any part of the Restricted Business in the Restricted
Area; or

(f)
be involved with or engaged in the provision of goods or services to (or
otherwise have any business dealings with) any Restricted Customer in the course
of any business concern which is in competition with any Restricted Business.

2.
The Employee covenants that he shall not, at any time after Termination Date,
represent himself as connected with the Company or any Group Company in any
Capacity, other than as a former employee, or use any registered business names
or trading names associated with the Company or any Group Company.

3.
Except to the extent required by law, the Employee covenants that he shall not,
at any time after the Termination Date, make any public statements (or authorise
any statements to be reported as being attributed to him) that are critical,
disparaging or derogatory about, or which injure the reputation of, any Group
Company or any of their owners, investors, employees, directors, officers or
customers.

4.
None of the restrictions in clause 22 shall prevent the Employee from being
engaged or concerned in any other business concern, provided that the Employee's
duties or work shall relate solely to services or activities of a kind which are
not competitive with the Restricted Business.

5.
The restrictions imposed on the Employee by this clause 22 apply to him acting:

(a)
directly or indirectly; and

(b)
on his own behalf or on behalf of, or in conjunction with, any firm, company or
person.

6.
The periods for which the restrictions in clause 22 apply shall be reduced by
any period that the Employee spends on Garden Leave immediately before the
Termination Date.

7.
If the Employee receives an offer to be involved in a business concern in any
Capacity during the Appointment, or before the expiry of the last of the
covenants in this clause 22, the Employee shall give the person making the offer
a copy of this clause 22 and shall tell the Company the identity of that person
as soon as possible.

8.
The Company and the Employee entered into the restrictions in this clause 22
having been separately legally advised. The Employee agrees that the
restrictions in this clause 22 are reasonable as regards their duration, extent,
geographical area, scope of activity and application for the protection of the
legitimate business interests of the Company or any Group Company (including,
without limitation, in light of the nature and wide geographic scope of the
Company's business activities, the Employee's level of control over and contact
with the business, and the amount of remuneration, trade secrets and
Confidential Information that the Employee will receive in connection with the
performance of





--------------------------------------------------------------------------------




his duties under this Agreement and the Company's or any Group Company's
goodwill with which the Employee will become further associated). In particular,
and without limiting the foregoing, the Employee expressly acknowledges and
agrees that the Restricted Business is carried on by the Company throughout the
Restricted Area and that the definition of Restricted Area in this Agreement is
reasonable and necessary to protect the legitimate business interests of the
Company and the Group Companies.
9.
Each of the restrictions in this clause 22 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

10.
If the Employee's employment is transferred to any firm, company, person or
entity other than a Group Company (the "New Employer") pursuant to the Transfer
of Undertakings (Protection of Employment) Regulations 2006, the Employee will,
if required, enter into an agreement with the New Employer containing
post-termination restrictions corresponding to those restrictions in this clause
22, protecting the confidential information, trade secrets and business
connections of the New Employer provided that the restrictions with the New
Employer are commensurate with those already in place.

11.
The Employee agrees, during and after the termination of his employment, to
provide such assistance as the Company or any Group Company may require in the
conduct of any internal investigation, arbitration, inquiry and/or the defence
or prosecution of any current or future claim that may be made against, or
brought by, the Company or any Group Company, where the Employee has in his
possession any information or knowledge which the Company or any Group Company
reasonably considers is relevant to any such investigation or proceedings
(including, without limitation, by giving statements, meeting with the Company
or any Group Company's legal or professional advisers, and attending and giving
evidence at any legal proceedings). The Employee's reasonable out-of-pocket
expenses properly incurred in providing assistance pursuant to this clause 21.11
will be reimbursed by the Company, subject to the production of appropriate
receipts, and, unless the Employee is acting under subpoena or court order, the
Employee will be reimbursed based on a to be agreed-upon hourly rate in the
event he provides assistance pursuant to this clause 21.11 to any Group Company
at the Company's request following the termination of his employment.

12.
The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this clause 22 (or such of
those restrictions as the Company deems appropriate) in relation to that Group
Company, provided that those new restrictions would be commensurate with those
already in place.





--------------------------------------------------------------------------------




23.
Disciplinary and grievance procedures

1.
The Employee is subject to the Company's disciplinary and grievance procedures,
copies of which are available from the Company's Human Resources Department.
These procedures do not form part of the Employee's contract of employment.

2.
If the Employee wants to raise a grievance, he may apply in writing to the Board
in accordance with the Company's grievance procedure.

3.
If the Employee wishes to appeal against a disciplinary decision he may apply in
writing to Board in accordance with the Company's disciplinary procedure.

4.
The Board may suspend the Employee from any or all of his duties for a period of
up to 30 days during any period in which the Company is investigating any
serious disciplinary matter involving the Employee or while any disciplinary
procedure against the Employee is outstanding.

5.
During any period of suspension:

(a)
the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

(b)
the Employee shall remain an employee of the Company and bound by the terms of
this Agreement;

(c)
the Employee shall ensure that the Board knows where he will be and how he can
be contacted during each working day (except during any periods taken as holiday
in the usual way);

(d)
the Board may exclude the Employee from his place of work or any other premises
of the Company or any Group Company; and

(e)
the Board may require the Employee not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company, other than in a purely personal capacity on
matters unrelated to any Group Company or any business conducted by any Group
Company.

24.
Data protection

1.
The Employee acknowledges and agrees that in order to keep and maintain records
relating to the Appointment, it will be necessary for the Company to record,
keep and process personal data (which may include sensitive data as defined by
the Data Protection Act 1998) relating to the Employee, in hard or soft copy,
including without limitation data such as references, bank details and other
personal details. This personal data will be held for administration purposes;
for the provision of management information for business purposes or in
connection with any other legitimate interests, such as marketing activities,
corporate planning or in relation to any actual or potential sale of the
Company; and to permit the Company to comply with its legal obligations.





--------------------------------------------------------------------------------




2.
The Employee acknowledges and agrees that to the extent that it is reasonably
necessary in connection with the Appointment and/or the performance of the
Company's responsibilities as an employer and/or in connection with any other
legitimate interest, provided the Company complies with its obligations under
the Data Protection Act 1998, the Company may:

(a)
disclose the Employee's personal and sensitive data to others, including without
limitation other employees of the Company, Group Companies, the Company's
professional advisers, pension scheme providers, product or service providers,
potential or future employers, potential purchasers of the Company or any Group
Company or the business in which the Employee works, other third parties (such
as payroll processors and/or any actual or prospective purchasers), Government
bodies, including, without limitation, HM Revenue & Customs, the pensions
regulator, industry bodies and other regulatory and non-regulatory authorities;
and

(b)
transfer such data outside the European Economic Area to Group Companies,
service providers and other third parties which may be located in countries that
do not have laws to protect the Employee's data. Where such transfer takes place
the Company shall take appropriate steps to satisfy itself that the entity to
which the Employee's personal and sensitive data is transferred has in place the
appropriate technical and organisational measures to protect such data against
unauthorised or unlawful processing and against accidental loss or destruction
of or damage to the data.

25.
Collective agreements

There is no collective agreement which directly affects the Appointment.
26.
Reconstruction and amalgamation

Save as otherwise provided at clause 20.2 and 20.3 above, if the Appointment is
terminated at any time by reason of any reconstruction or amalgamation of the
Company or any Group Company, whether by winding up or otherwise, and the
Employee is offered employment with any concern or undertaking involved in or
resulting from the reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this Agreement, the Employee shall have no claim against the Company or any such
undertaking arising out of or connected with the termination.
27.
Company Warranty

1.
The Company represents and covenants to the Employee that:





--------------------------------------------------------------------------------




(a)
it has taken all necessary corporate and other action and obtained all necessary
shareholder, board and other consents and approvals required for it to enter
into and perform its obligations under this Agreement and the Long-Term
Incentive Plans;

(b)
the terms of this Agreement and the Long-Term Incentive Plans do not contravene
the terms of any such consents and approvals; and

(c)
the performance of the provisions of this Agreement and the Long-Term Incentive
Plans will not result in a breach of or constitute a default under any
agreement, statute, law, regulation, contractual or other restriction binding
upon the Company.

28.
Notices

1.
A notice given to a party under this Agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address or fax number given in
this Agreement or as otherwise notified in writing to the other party.

2.
Any such notice shall be deemed to have been received:

(a)
if delivered by hand, at the time the notice is left at the address or given to
the addressee;

(b)
in the case of pre-paid first class UK post or other next working day delivery
service, at 9.00 am on the second business day after posting or at the time
recorded by the delivery service;

(c)
in the case of pre-paid airmail, 9.00 am on the fifth Business Day after posting
or at the time recorded by the delivery service; or

(d)
in the case of fax, at the time of transmission.

3.
A notice shall have effect from the earlier of its actual or deemed receipt by
the addressee. For the purpose of calculating deemed receipt:

(a)
all references to time are to local time in the place of deemed receipt; and

(b)
if deemed receipt would occur on a Saturday or Sunday or a public holiday when
banks are not open for business, deemed receipt is at 9.00 am on the next
business day.

4.
A notice required to be given under this Agreement shall not be validly given if
sent by e-mail.

5.
This clause does not apply to the service of any proceedings or other documents
in any legal action.

29.
Entire agreement

1.
This Agreement constitutes the whole agreement between the parties (and in the
case of the Company, as agent for any Group Companies) and supersedes all
previous discussions, correspondence, negotiations, arrangements, understandings
and agreements between them. Notwithstanding the foregoing sentence and except
as explicitly noted otherwise in this Agreement, this clause 29.1 shall be
without prejudice to terms of the ECIP or the Long-Term Incentive Plans.

2.
Each party acknowledges that in entering into this Agreement it has not relied
on and shall have no remedy in respect of any Pre-Contractual Statement.





--------------------------------------------------------------------------------




3.
Each party agrees that its only liability in respect of those representations
and warranties that are set out in this Agreement (whether made innocently or
negligently) shall be for breach of contract.

4.
Nothing in this Agreement shall limit or exclude any liability for fraud.

30.
Variation

No variation or agreed termination of this Agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives).
31.
Counterparts

This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.
32.
Third party rights

No person other than a party to this Agreement may enforce any of its terms.
33.
Governing law and jurisdiction

1.
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

2.
The parties irrevocably agree that the courts of England and Wales shall have
non-exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).



This Agreement may be executed in multiple counterparts, all of which taken
together shall constitute one document, and any signatory may sign any such
counterpart. An executed counterpart transmitted by facsimile (fax) or email
shall be deemed to be an original.This document has been executed as a deed of
variation and is delivered and takes effect on 2 June 2014.






--------------------------------------------------------------------------------




Executed as a deed by ENSCO Global Resources Limited acting by John Mark Burns,
a director,
in the presence of:


Martina Costello - Executive Assistant


Flat 1, 20 Bakers Row London EC1R 3DB
[Name, address and occupation of witness]


/s/ John Mark Burns
John Mark Burns


and Paul Mark Walker, its secretary, in the presence of:


Andrew McIntyre, PA


Ensco, Badentoy Avenue, Portlethen
[Name, address and occupation of witness]
/s/ Paul Mark Walker
Paul Mark Walker
Executed as a deed by ENSCO Services Limited by Derek Andrew Sangster, a
director,
in the presence of:


Chloe George - Personal Assistant


6 Chesterfield Gardens, London W1J 5BQ
[Name, address and occupation of witness]


and Julian Richard Hall, its secretary,
in the presence of:


Andrew McIntyre


Ensco, Badentoy Avenue, Portlethen
[Name, address and occupation of witness]


/s/ Derek Andrew Sangster
Derek Andrew Sangster
















/s/ Julian Richard Hall
Julian Richard Hall
Signed as a deed by Carl Trowell in the presence of:


Ethleen Figaro
___________________________
[Name, address and occupation of witness]
/s/ Carl Trowell
Carl Trowell


 





